              Case 3:20-cv-00201-RNC Document 164 Filed 11/25/20 Page 1 of 2




MANDATE                        United States Court of Appeals
                                                                                               D. Conn.
                                                                                              20-cv-201
                                                                                             Chatigny, J.


                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 4th day of November, two thousand twenty.

     Present:
                    Raymond J. Lohier, Jr.,
                    Michael H. Park,
                           Circuit Judges,
                    Jed S. Rakoff, *
                           District Judge.

     In re Selina Soule,

                                   Petitioner.


     Selina Soule, a minor, by Bianca Stanescu, her mother, et al.,

                                   Petitioners,

                    v.                                                          20-2180

     Connecticut Association of Schools, Inc., DBA Connecticut
     Interscholastic Athletic Conference, et al.,

                                   Respondents.


     Petitioners have filed a petition for a writ of mandamus compelling the district court judge to
     recuse himself. Upon due consideration, it is hereby ORDERED that the petition is DENIED
     because Petitioners have not demonstrated that the district court judge clearly and indisputably
     abused his discretion or that a writ is appropriate under the circumstances.



     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York,
     sitting by designation.



MANDATE ISSUED ON 11/25/2020
        Case 3:20-cv-00201-RNC Document 164 Filed 11/25/20 Page 2 of 2




See 28 U.S.C. § 455(a); Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 380–81 (2004); Liteky
v. United States, 510 U.S. 540, 554–55 (1994); In re Basciano, 542 F.3d 950, 956 (2d Cir. 2008).

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               2
